AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                                      Page I ofl



                                           UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRJCT OF CALIFORNIA

                         United States of America                                                          JUDGMENT IN A CRIMINAL CASE
                                                                                                           (For Offenses Committed On or After November I, 1987)
                                    v.

                   Fabian Alejandro Aguirre-Bernal                                                         Case Number: 3:18-mj-22444-RAM

                                                                                                          Chloe S. Dillon , - - - - · - - - - - - - - - -
                                                                                                          Defendant's Attorney


REGISTRATION NO. 80379298
                                                                                                                    OCT 2 £1 :'.018
THE DEFENDANT:
 IZl pleaded guilty to count(s) _l_o_f_C_o_m_,_p_lai_·n_t_ _ _ _ _ _ _ _ _ _ _---1-"~"'-.,'"'~--'-'~:;"-~r-"c:,""(;.--e'/"',~-·:~''-b!~_,_-~_,_;:," :'~°":[." ·-~, ,:7"-,';_,_'.;-:~c++,..~
                                                                                                                                            1
                                                                                                                                                                                    8
 D was found guilty to count(s)                                                        L' ---------···--- ____________L __                                                 Y'-~~Y
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                          Nature of Offense                                                                                         Count Number(s)
8:1325                                   ILLEGAL ENTRY (Misdemeanor)                                                                               1

 D The defendant has been found not guilty on count(s)
                                     -------------------
 0 Count(s)                              dismissed on the motion of the United States.
                      ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                              TIME SERVED


  IZl Assessment:$10WAIVED           IZl Fine: WAIVED
IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                     Monday, October 29, 2018
                                                                                                     Date of Imposition of Sentenc



                                                                                                     HONORABLE ROBERT A. MCQUAID
                                                                                                     UNITED STATES MAGISTRATE JUDGE



                                                                                                                                                      3:18-mj-22444-KSC
